Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.84(p)(3) because the reference characters in Figs. 1-5 and 10 are not of appropriate height. As per 37 CFR 1.84(p)(3):
Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 18 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “striking the formwork from the floor formwork element” as recited within lines 19-20 of claim 18. It is not clear as to how the procedure involves “striking the formwork from the floor formwork element” if the formwork element forms part of the formwork.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-6 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roos 1,907,877.   As to claims 1, 12 and 13, Roos discloses, Fig. 2-4 for example, a support head 2 for attachment to a formwork support for creating the formwork for a floor using a plurality of floor formwork elements which each have a form surface; wherein the support head has:
a connecting portion 41 for connecting the support head to a shaft portion (40) of the formwork support;
two support portions (6, 6) configured for supporting at least one pair of adjacent floor formwork elements (14, 14) of the plurality of floor formwork elements such that each one of the floor formwork elements of the adjacent pair can be mounted on each of the support portions on at least one mounting point (10, 11);
wherein the mounting points have a substantially equal formwork mounting height;
wherein the support head has an adjustment device (in the form of rotary guide extending through 3) for moving a first support portion (6) into an arrangement in which the floor formwork element (14) which can be mounted on the first support portion (10/11) can be mounted thereon on at least one subjacent mounting point (right side of Fig. 2) which is at a lower mounting height than the formwork mounting height;
wherein at the lower mounting height the mounting point of the second support portion (6) remains at the formwork mounting height left side of Fig. 2).
2. The adjustment device is designed such that at least one part of the first support portion (10/11) is lowered by the movement of the first support portion.

4. The guide (inner part of 3) is designed as a rotary guide.
5. The rotary guide (inner part of 3) defines an axis of rotation which is arranged lower than the formwork mounting height.
6. The guide (78) is configured as a linear guide and/or as a slotted guide.
 11. The adjustment device has a releasable locking device (7) which releasably locks the movement of the first support portion.
14. The support head (4) has a moment support (3) which is designed to engage with one of the floor formwork elements (14, 14) when said element is mounted on the second support portion (6); wherein the moment support is designed to support a torque which is exerted on the support head by a vertical load of the floor formwork element mounted on the second support portion.
15. The moment support (3) has a supporting portion (slant of 3) which is designed to horizontally support the second support portion (6) on a floor formwork element (14) mounted thereon.
16. The moment support (64) has two supporting portions (slant of 3 and 7) which are each designed to horizontally support the second support portion (6) on a floor formwork element (14) mounted thereon, (left side of Fig. 2); the two supporting portions supporting the second support portion on the floor formwork element mounted thereon at different heights and in two opposite horizontal directions, (7 being lower than slant of 3).

Claim(s) 1-3, 6, 11-13 and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosati 1,907,877.   As to claims 1-3, 6, 11-13 and 18-22, Rosati discloses, Figs. 1, 2 and 9-12 for example, a method of striking formwork from a floor to be produced using a settable filler material such as concrete; wherein a floor formwork for an underside of the floor to be produced has a large number of floor formwork elements (110) and a large number of formwork supports (102); wherein at least one of the formwork supports is connected to a support head (2) which has two support portions (204, 204), on which at least one pair of adjacent floor formwork elements (110) of the plurality of floor formwork elements is mounted such that each one of the floor formwork elements of the adjacent pair is mounted on each of the support portions (204, 204) on at least one mounting point; wherein the mounting points (each surface of 204) have a substantially equal formwork mounting height (Fig. 9); wherein the method comprises: moving a first of the support portions into an arrangement in which the floor formwork element mounted on the first support portion (204) can be mounted on at least one subjacent mounting point (right side of Fig. 12) which is at a lower mounting height than the formwork mounting height; wherein at the lower mounting height, the mounting point of the second support portion (204) remains at the formwork mounting height (left side of Fig. 12); and wherein the method further comprises striking the formwork from the floor formwork element mounted on the first support portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roos 1,907,877 in view of GB 520,747 to Mathews.     To have provided the Roos assembly with supports 1 having height-adjustment means for simultaneously adjusting the height of the first and the second support portion would have been obvious to one having ordinary skill in the art as taught by 11 of Mathews.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosati 1,907,877 in view of GB 520,747 to Mathews.     To have provided the Rosati assembly with supports 102 having height-adjustment means for simultaneously adjusting the height of the first and the second support portion would have been obvious to one having ordinary skill in the art as taught by 11 of Mathews.

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                   /MICHAEL SAFAVI/                                                                   Primary Examiner, Art Unit 3631                                                                                                                                     






MS
March 16, 2022